Citation Nr: 1201862	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  11-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability.

2.  Entitlement to a rating greater than 10 percent for service-connected left ankle disability.

3.  Entitlement to a rating greater than 10 percent for service-connected right ankle disability.

4.  Entitlement to a rating greater than 10 percent for service-connected left knee disability.

5.  Entitlement to a rating greater than 10 percent for service-connected right knee disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1944 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability more nearly approximates the criteria for forward flexion limited to 30 degrees or less when considering functional impairment on use; there is no ankylosis of the thoracolumbar spine.  

2.  The Veteran's bilateral ankle disability results in painful motion with motion loss less than moderate in degree even when considering functional limitation on use; there is no ankylosis.

3.  The Veteran's left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use as well as severe varus malignment causing mild lateral laxity and moderate functional instability.

4.  The Veteran's right knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use as well as significant varus malignment causing moderate functional instability.

6.  The Veteran's service-connected disabilities preclude him from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.16, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The claim of entitlement to a rating greater than 10 percent for service-connected left ankle degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

3.  The claim of entitlement to a rating greater than 10 percent for service-connected right ankle degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

4.  The criteria for a rating greater than 10 percent for service-connected left knee degenerative arthritis with loss of motion is denied, but a separate 20 percent rating is warranted for left knee instability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DCs 5257-5262 (2011).

5.  The criteria for a rating greater than 10 percent for service-connected right knee degenerative arthritis with loss of motion is denied, but a separate 20 percent rating is warranted for right knee instability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DCs 5257-5262 (2011)

6.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher schedular disability ratings for his service-connected thoracolumbar spine, bilateral knee and bilateral ankle disabilities.  He generally asserts an inability to ambulate without the need for an assistive device.  He also asserts that his painful orthopedic conditions render him unable to obtain and maintain substantially gainful employment.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

At the outset, the Board observes that the Veteran's disabilities of the thoracolumbar spine, the knees and the right ankle were awarded on a secondary basis based upon additional disability caused by service-connected left ankle disability.  This award was based, in part, on VA opinion in 2007 that aggravation of these orthopedic disabilities was likely due to gait impairment caused by left ankle disability.  However, the extent of aggravation could not be determined without resort to speculation.  As the extent of aggravation is not ascertainable, no deduction for the extent of preexisting disability is made.  38 C.F.R. § 4.22.

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, the currently assigned 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

As the lay and medical evidence does not reflect a history of ankylosis, malunion of the os calcis or astragalus, or astragalectomy, the criteria of DCs 5270, 5273 and 5274 do not apply. 

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula by malunion or nonunion, dislocation of semilunar cartilage, or history of removal of semilunar cartilage, the criteria of DC's 5256, 5258, 5259, and 5262 do not apply.  As a 20 percent rating will be assigned for bilateral varus malalignment causing moderate functional instability, a separate rating based upon genu recurvatum under DC 5263 is not warranted.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

TDIU may be awarded TDIU based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Factual summary

Historically, the Veteran incurred a severe left ankle sprain during active service.  In 1975, he underwent a right knee arthrotomy with removal of calcific loose body as well as debridement and shaving of the right medial femoral condyle.  The operative report does not reflect excision of semilunar cartilage.  

A 1976 VA inpatient discharge summary reflected diagnoses of generalized joint pain due to osteoarthritis of multiple joints including the cervical spine, alcoholism with probable liver cirrhosis, mild benign prostatic hypertrophy, and latent syphilis.

An April 1976 RO rating decision awarded the Veteran nonservice-connected pension benefits.  In so doing, the RO assigned a 30 percent rating for right knee osteoarthritis under DC 5257, a 20 percent rating for left ankle disability under DC 5271, and a 40 percent rating for degenerative disc disease of the cervical spine.  It was reported that the Veteran last worked in 1975 performing maintenance work.  He had a 7th grade education.

The record also reflects that the Veteran was awarded Supplemental Security Disability Income from the Social Security Administration in 1976.  The medical and legal documents associated with this award are not available.

In pertinent part, the Veteran's more recent medical records reflect a diagnosis of osteoarthritis of the knees and left ankle via a bone scan conducted in March 2001.  In 2002, the Veteran was treated for severe lumbar stenosis with a series of epidural injections followed by decompression surgery due to neurogenic claudication syndrome.  A September 2004 VA Compensation and Pension (C&P) examination report diagnosed status post fracture of the left distal fibula extending into the ankle joint as well as traumatic arthritis of the left ankle.

By rating decision dated November 2006, the RO granted service connection for residuals of left ankle injury with degenerative joint disease, and assigned a 10 percent disability rating under DC 5010-5271.

A May 2007 opinion from the Veteran's private physician stated that the Veteran's severe left ankle arthritis with severe dysfunction exacerbated his back and knee problems. 

VA C&P examinations in October 2007 found that it was at least as likely as not that the Veteran's right ankle strain, bilateral knee condition and lumbar spine disabilities were caused and/or aggravated by a limp caused by service-connected left ankle disability.

By means of a rating decision dated April 2008, the RO granted service connection for degenerative disc and joint disease of the lumbar spine, and assigned an initial 10 percent rating under DC 5242; granted service connection for degenerative arthritis of the right knee, and assigned an initial 10 percent rating under DC 5099-5003; granted service connection for degenerative arthritis of the left knee, and assigned an initial 10 percent rating under DC 5099-5003; and granted service connection for right ankle strain, and assigned an initial 10 percent rating under DC 5271.

A final Board decision dated September 2009 awarded a 20 percent rating for the service-connected thoracolumbar spine disability, and upheld the 10 percent ratings assigned for residuals of left ankle injury, right knee arthritis, and left knee arthritis.

The Veteran filed the current increased rating claims on appeal in October 2009.  In support of his claims, the Veteran submitted an October 2009 private treatment record reflecting his report of back and knee pain with some lower extremity weakness.  At that time, his lumbosacral (L/S) motion was decreased to 30 degrees of flexion and 10 degrees of extension.

Additional evidence obtained as a result of RO development includes a January 2009 evaluation at Presbyterian Pain Medicine Institute wherein the Veteran reported low back, bilateral knee, and right shoulder pain of 4 to 5/10 severity, which overall ranged from 2 to 7/10 severity.  The Veteran described low back pain which radiated to both legs and the knees which worsened with moving about, and was associated with extremity weakness and disturbed sleep.  His symptoms improved with sitting.  The Veteran slept approximately 6 hours per night.  He was not able to walk far.  On examination, the Veteran demonstrated a slow but steady gait without use of an assistive device.  He had full passive range of motion of the lower extremities with 5/5 strength.  The assessments included degenerative disc and spine disease, degenerative joint disease, and low back pain with bilateral knee pain and lower extremity pain.

Physical therapy notes from Caromont Rehab and Sports Medicine reflect the Veteran's treatment for low back and bilateral knee pain from February to April 2009.  An initial evaluation in February 2009 noted a mild antalgic gait secondary (2°) to bilateral knee pain.  Range of motion of the knees was described as within functional limits (WFL).  The knees demonstrated 3+/5 gross strength with joint line tenderness.  The Veteran was unable to squat past 30 degrees.  The clinician also found lumbar range of motion (LROM) decreased 25 percent in all planes, 3+/5 lumbar strength, and lumbosacral paraspinal tenderness.  An April 2009 discharge summary noted that the Veteran had the ability to stand for 20 minutes before having to sit due to pain, and that he experienced a 50 percent improvement of pain when standing.  He was also able to safely ambulate with a cane.

Clinical records from Oweida & Christian Orthopedic Surgery and Sports Medicine include a June 2009 intake evaluation for both knees.  The Veteran described a long-standing history of bilateral knee pain with bowing causing difficulty with getting around.  His pain was worse with activity, and better with rest.  Examination of the knees demonstrated a normal appearance absent angular deformity, effusion, warmth, or erythema.  However, the left knee demonstrated severe varus malalignment while the right knee demonstrated significant varus malalignment.  For both knees, the examiner reported full range of motion with full extension and 135 degrees of flexion.  With respect to the right knee, the examiner also reported an additional range of motion from 5 to 120 degrees.  For both knees, Lachman's sign, Posterior Drawer test, and posterior sag were negative.  With respect to the right knee, there was no medial or lateral laxity with varus/valgus stress, full extension or at 30 degrees of flexion.  With respect to the left knee, there was no gross laxity of the collaterals but there was lateral laxity due to the significant varus malalignment that was uncorrectable back to neutral.  With respect to both knees, the hips rotated and flexed freely and painlessly without referred pain to the knees.  The quadriceps were well-developed.  There was no focal weakness or sensory loss.  There were positive medial grind and patellofemoral compression tests.  X-ray examinations were interpreted as showing tri-compartmental osteoarthritis of both knees with severe varus, left worse than right.  

As a result of the examination, the private orthopedic physician evaluated the Veteran with end-stage tri-compartment arthritis.  The Veteran, in lieu of surgery, opted for a series of cortisone shots and, later, Hyalgan injections.  The Veteran was overall described as being in significant pain but otherwise with good range of knee motion. 

Clinical records from Gaston Foot & Ankle Associates, P.A., from 2003 to 2009 describe the Veteran as having left ankle pain with swelling.  There was no crepitus of the left ankle but there was an abrupt end with range of motion.  As early as 2007, the treating clinician noted that the Veteran's osteoarthritis of the left ankle would likely be subject to periods of exacerbations.  His gait was generally described as stable until the Veteran reported an increase in ankle pain in October 2009, at which time the Veteran reported the need to use a cane.  At that time, the Veteran had pain on palpation of both ankles with swelling.  He was ambulating with a walker cane and a limp to the left.  An x-ray examination revealed left ankle joint sclerosis, joint space narrowing, osteophytes, old fracture of the tibia with solid secondary bone callous, and degenerative joint disease with anterior spur of the tibia.  The right ankle demonstrated generalized degenerative joint disease.  The Veteran was issued a light Unna boot for the right foot due to peroneal tendonitis.  However, later that month, it was noted that immobilization of the right foot with the Unna boot had been ineffective.  The clinician opined that the Veteran's right ankle disability could only be controlled by limitation of activity as well as pain medication.

An August 2009 evaluation at Presbyterian Pain Medicine Institute noted the Veteran's general report of an increased pain level despite a prescription of 5/325 Percocet, 1 tablet 4 times a day.  He had pain of 5-7/10 severity, otherwise described as an aching and penetrating pain which increased with walking, standing or changes in weather.  He slept an unacceptable 5 hours per night.  On examination, the Veteran was described as having some difficulty arising from a seated to a standing position.  He ambulated with a cane.  There was tenderness to palpation of the knees with pain along the axial spine.  The lower extremities demonstrated full range of motion.  There were no paravertebral muscle spasms noted.  The Veteran had normal tone, bulk and strength for his age.  There was no atrophy or fasciculations.  The examiner increased the Veteran's Percocet prescription to 7.5/325 mg. 1 tablet, 4 times per day for more effective pain relief.

Later in August 2009, the Veteran underwent x-ray examination of the thoracic spine which was interpreted as showing multi-level spondylosis without fracture or subluxation.  X-ray examination of the lumbar spine was interpreted as showing sigmoid thoracolumbar scoliosis, grade 1 anterolisthesis of L3 on L4, multi-level facet joint arthrosis, and multi-level degenerative disc disease which was most advanced at L4-L5 and L5-S1.

In November 2009, the Veteran underwent VA C&P examination.  At that time, the Veteran reported bilateral ankle and knee pain as well as low back pain absent flare-ups of disability.  He denied episodes of knee dislocation or subluxation.  He described sharp back pain of moderate severity which did not radiate.  He generally reported an inability to walk more than 50 feet, or stand for more than 5 minutes.  He was unable to climb stairs, unable to lift or carry items, and required assistance with chores at home.  He walked with aid of a cane.  He denied a history of falls.

On examination, the VA C&P examiner generally described the Veteran as having an antalgic gait with no findings of abnormal weight bearing such as callosities, breakdown or unusual shoe wear pattern.  Examination of the ankles demonstrated tenderness absent deformity, instability, tendon abnormality or abnormal angulation.  There was dorsiflexion to 20 degrees and plantar flexion to 45 degrees, bilaterally, without objective evidence of pain on motion.  There was no objective evidence of pain with repetitive testing, no additional motion loss with repetitive testing, and no ankylosis.  X-ray examination was interpreted as showing advanced degenerative changes of the left ankle with loss of joint space, and thinning advanced degenerative change of the right ankle.

Examination of the knees demonstrated no tenderness or instability.  The left knee demonstrated no deformity while the right knee was reported as demonstrating deformity.  The left knee demonstrated painful motion from 0 to 110 degrees.  On repetitive testing, there was objective evidence of pain with no additional motion loss.  The right knee demonstrated painful motion from 0 to 115 degrees.  On repetitive testing, there was objective evidence of pain with no additional motion loss.  There was no ankylosis for either knee.  X-ray examination of the left knee was interpreted as showing advanced degenerative changes with loss of joint space, osteophyte formation, and a diseased patellofemoral joint.  X-ray examination of the right knee was interpreted as showing advanced degenerative changes with loss of joint space, large osteophyte formation, and a diseased patellofemoral joint.

Examination of the thoracolumbar spine demonstrated severe lordosis with forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  There was objective evidence of painful motion, but no additional motion loss with repetitive testing.  There was no ankylosis.  Neurologic and motor examination of the lower extremities was unremarkable.  An x-ray examination was interpreted as showing degenerative disc disease from L1 to S1 with large degenerative osteophytes.

Clinical records from Pain Specialists of the Carolinas reflect treatment for lumbago, shoulder pain, lower leg pain, thoracolumbar spine intervertebral disc degeneration, and localized osteoarthrosis of the ankle and foot.  A November 2009 evaluation noted the Veteran's general report that his pain medications, which included oxycodone-acetaminophen 10/325 mg. 1 tablet every 6 hours, was 80 percent effective for pain relief.  His physical examination was significant for decreased extension, low back tenderness to palpation, diminished reflexes and an irregular, wide-based gait.

Medical records from Carolinas HealthCare System reflect the Veteran's hospitalization in December 2009 due to uncontrolled diabetes mellitus, dehydration, acute pyelonephritis, acute deep venous thrombosis of the lower extremities and acute supraventricular tachycardia.  It was noted that the Veteran's activity levels would be limited as it related to his medical problems, and that he would be followed by a visiting nurse. 

Thereafter, clinical records from Pain Specialists of the Carolinas include the Veteran's February 2010 report of back pain aggravated by standing.  His additional aggravating factors included movement/positioning, bending over, twisting, weather changes, walking, lying flat, extension, stress, sitting, standing, exercise and flexion.  He described a 75 percent effectiveness of pain medications in March 2010.  In August 2010, the Veteran reported constant, aching low back and bilateral leg pain aggravated by walking, standing and attempting to sleep.  He generally reported less effective pain medication relief to about 30 percent of his symptoms.  On examination, the Veteran had a wide-based irregular gait.  There was tenderness to the Veteran's low back as well as medial joint line tenderness of the lower extremities.  With respect to the lumbar spine, there was decreased extension absent paravertebral muscular tenderness.  There was normal curvature.  The lower extremities demonstrated normal movement with bilateral varus deformity.  Neurologic examination was unremarkable except for diminished reflexes.

Additionally, an August 2010 clinical record from Dr. W.J.L., noted that the Veteran was markedly disabled with minimal ambulation due to left ankle and bilateral knee disability which caused gait instability and functional loss due to pain.  It was generally reported that the Veteran had limited range of motion of the lumbosacral spine as well as the knees and ankles, left worse than right.

Thoracolumbar spine

Applying the criteria to the facts of this case, the Board finds that the criteria for a 40 percent rating, but no higher, for service-connected thoracolumbar spine disability have been met for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected thoracolumbar spine disability more nearly approximates forward flexion of 30 degrees or less when considering functional impairment on use; there is no ankylosis of the thoracolumbar spine. 

The Veteran filed his increased rating claim in October 2009, at which time he submitted an October 2009 private medical record reporting a finding of lumbosacral motion decreased to 30 degrees of flexion.  The remaining clinical records generally describe reduced thoracolumbar spine motion, but do not provide specific range of motion findings in terms of degrees of motion loss.  A February 2009 clinic record described a 25 percent loss of motion in all planes.  VA C&P examination in November 2009, however, generally showed normal range of thoracolumbar spine motion.

A closer look at the record reveals that the Veteran has significant degenerative joint disease throughout his thoracolumbar spine, and significant disc disease throughout his lumbar spinal segment.  He has a history of decompression surgery due to spinal stenosis.  His clinical records document consistent report of lumbar spine pain and function exacerbated with activities such movement/positioning, bending over, twisting, weather changes, walking, lying flat, extension, stress, sitting, standing, exercise and flexion.  Yet, the Veteran appeared to minimize these complaints on VA C&P examination in November 2009.

Giving due consideration to the Veteran's credible report of functional impairment of the thoracolumbar spine on use, and by applying the approximating principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 C.F.R. § 3.102 and the functional loss of use provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's service-connected thoracolumbar spine disability more nearly approximates forward flexion of 30 degrees or less when considering functional impairment on use.  Thus, a 40 percent rating is warranted for the entire appeal period.

As the maximum rating is assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston, 10 Vet. App. 80, 85 (1997).

The Board also notes that there is no lay or medical evidence of thoracolumbar ankylosis.  Rather, the VA examiner in November 2009 specifically found no evidence of ankylosis.  Thus, this potential means to award a higher schedular rating is not applicable. 

The Board next notes that the Veteran has been diagnosed with degenerative disc disease with a history of decompression surgery in 2002 due to neurogenic claudication syndrome.  Thus, the Board may consider the alternate rating provisions for evaluating IVDS of the thoracolumbar spine.

The record, however, does not reflect any diagnosis of IVDS with chronic neurologic manifestations since the 2002 decompression surgery.  The Veteran has generally reported back pain radiation to the lower extremities but has denied numbness/tingling sensation.  His physical examinations during the appeal period have been significant only for decreased reflexes which have not been attributed to thoracolumbar spine IVDS.  VA C&P examination in November 2009 found no evidence of chronic neurologic manifestations of IVDS.

In fact, neither the Veteran nor his representative has argued that the Veteran manifests chronic neurologic manifestations of IVDS.  To the extent that any statement of record can be construed otherwise, the Board finds that the findings of the November 2009 VA examiner greatly outweigh such lay allegations, as this examiner possesses greater training and expertise to diagnose neurologic disabilities.

The Board has also considered whether a higher rating may be assigned based upon the duration of incapacitating IVDS episodes during the appeal period.  At the VA C&P examination in November 2009, the Veteran specifically denied incapacitating IVDS episodes.  The accompanying private clinical records do not reflect any periods of bed rest prescribed by a physician due to IVDS exacerbation.  Clearly, there is no lay or medical evidence of incapacitating IVDS episodes having a total duration of at least 6 weeks during any 12 month period during the appeal period.  As such, a higher rating is not warranted based upon the Formula for Rating IVDS Based on Incapacitating Episodes.

In sum, the Board finds that the criteria for a 40 percent rating based upon thoracolumbar spine motion loss have been met for the entire appeal period.  The Board further finds that the preponderance of the evidence is against a rating greater than 40 percent based upon either the General Rating Formula for Diseases and Injuries of the Spine or by alternate consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.

Bilateral ankle

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left ankle arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's bilateral ankle disability results in painful motion with motion loss less than moderate in degree even when considering functional limitation on use; there is no ankylosis.

With respect to current right and left ankle motion, VA C&P examination in November 2009 found dorsiflexion to 20 degrees and plantar flexion to 45 degrees, bilaterally.  This is considered normal ankle motion.  38 C.F.R. § 4.71a, Plate II.  The clinical records only mention bilateral ankle pain and swelling with an abrupt end to range of motion with the left ankle, but there are no specific findings expressed in terms of degrees of motion.

Additional evidence of record includes the November 2009 VA examiner opinion that repetitive testing did not result in any additional motion loss.  At that time, the Veteran himself denied flare-ups of disability.  The clinical records reveal assessments that exacerbations of ankle pain could be expected given the radiographic findings.  An Unna boot was temporarily prescribed for right ankle immobilization, but this did not reduce the level of pain which could only be alleviated by rest and medication.

Notably, the Veteran has already been assigned separate 10 percent ratings based upon painful but noncompensable motion loss of both ankles under DC 5010-5271.

Overall, the VA November 2009 C&P examination report as well as clinical records provide highly probative evidence against separate ratings greater than 10 percent based upon limitation of motion under DC 5271.  In this respect, these records do not show, or more nearly approximate, the criteria for moderate limitation of right and/or left ankle motion even when considering functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.

The Board also finds no additional DCs applicable to the bilateral ankle claims.  In this respect, there is no lay or medical evidence of ankylosis (DCs 5270 and 5272), malunion of the os calcis or astragalus (DC 5273 or astragalectomy (DC 5274).  The prior history of left tibia fracture is fully healed absent malunion or nonunion.

In so deciding, the Board finds that the Veteran's general complaints of bilateral ankle pain with functional impairment on use are credible.  However, the Board places greater probative weight to the specific clinical findings by trained clinicians than the Veteran's generalized allegations.  The Board is aware of the private opinion before the appeal period describing "severe" left ankle dysfunction as well as the prior RO rating decision in 1975 assigning a 20 percent rating for left ankle disability for nonservice-connected pension purposes.  These findings are not in line with the medical findings of record during the appeal period and are greatly outweighed by the current clinical findings.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

Bilateral knee

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for service-connected left knee arthritis with motion loss have not been met for any time during the appeal period, but that a separate 20 percent rating based upon left knee instability have been met.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use as well as severe varus malalignment causing mild lateral laxity and moderate functional instability.

Additionally, the Board finds that the criteria for a rating greater than 10 percent for service-connected right knee arthritis with motion loss have not been met for any time during the appeal period, but that a separate 20 percent rating based upon right knee instability have been met.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's right knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use as well as significant varus malalignment causing moderate functional instability.

With respect to current right and left knee motion, VA C&P examination in November 2009 found left knee motion from 0 to 135 degrees and right knee motion from 0 to 120 degrees.  The clinical records associated with the claims folder include a June 2009 examination measuring left knee motion from 0 to 135 degrees and right knee motion from 5 to 120 degrees.  Otherwise, the clinical records in January 2009, February 2009 and August 2009 described bilateral knee motion as either full or within functional limits. 

Overall, the VA C&P examination report dated November 2009 as well as the private clinical records provide highly probative evidence against a compensable rating for the right or left knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing left knee motion from 0 degrees of extension to 135 degrees of flexion and right knee motion from at least 5 degrees of extension to 120 degrees of flexion.

With respect to right and left knee stability, the record is significant for a June 2009 private clinical record which found that, while the Veteran did not demonstrate gross laxity of the collateral ligaments, the Veteran did manifest lateral laxity due to severe varus malalignment that was uncorrectable to neutral.  The right knee also demonstrated a varus malignment but this did not affect stability.  With the exception of the finding of left lateral laxity due to varus malalignment, the private clinical records and 2009 VA C&P examination report found no evidence of instability.  On one occasion, there was a finding of 3+/5 strength.

In this case, the Veteran describes significant bilateral knee functional limitations on use.  For example, the Veteran describes problems with ambulation for even short distances due to pain, and an inability to walk without the use of a cane.  His allegations are credible given the findings of end-stage degenerative joint disease of both knees resulting in bilateral varus malignment.  In August 2010, the Veteran's private physician found that the Veteran demonstrated a markedly limited gait stability due to pain and functional loss.  A previous examiner noted the Veteran's difficulty arising from a sitting situation.

By application of the principles of 38 C.F.R. § 4.7 as well as 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the functional limitations caused by the Veteran's end-stage degenerative arthritis of both knees with varus malignment more nearly approximates the criteria for moderate instability of both knees under DC 5257.  Thus, separate 20 percent ratings are warranted for each knee under DC 5257 for the entire appeal period.

Nonetheless, the Board finds no basis for higher ratings still.  As reflected by actual clinical examination, the Veteran demonstrates mild laxity of the left knee and no true laxity or subluxation of the right knee.  The functional limitations caused by the Veteran's bilateral knee pain have been considered in the assignment of 20 percent ratings for knee instability for each knee.  The Veteran has not experienced any falling episodes and is still capable of ambulation.  As addressed below, the extent of functional occupational impairment is addressed in the TDIU evaluation.  Thus, the Board finds that there is no factual basis for a finding of severe instability or subluxation for either knee to warrant a higher rating under DC 5257.

The Board also finds no further basis for compensation under the other DCs applicable to the bilateral knee claims.  In this respect, there is no lay or medical evidence of ankylosis (DC 5256), dislocation of semi-lunar cartilage (DC 5258), history of removal of semilunar cartilage (DC 5259), or impairment of the tibia and fibula by malunion or nonunion (DC 5262).  The varus malignment and weakness has been considered in the award of 20 percent ratings under DC 5257.

In so deciding, the Board finds that the Veteran's general complaints of bilateral knee pain with functional impairment on use are credible.  His specific complaints have been utilized in awarding separate 20 percent ratings under DC 5257 despite minimal clinical evidence of left knee instability and no clinical evidence of right knee instability.  When applying the applicable criteria to the lay and medical evidence of record, the Board finds that the specific findings by trained clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as these clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.  

TDIU

As a result of this decision, the Veteran holds a 40 percent rating for thoracolumbar spine disability, a 20 percent rating for left knee instability, a 20 percent rating for right knee instability, a 10 percent rating for left knee arthritis with limitation of motion, a 10 percent rating for right knee arthritis with limitation of motion, a 10 percent rating for left ankle disability, and a 10 percent rating for right ankle disability.  Thus, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) when the disability ratings are combined pursuant to 38 C.F.R. § 4.25.

As reflected above, the Veteran has end-stage degenerative joint disease of both knees causing a varus malalignment.  In August 2010, his private physician found that the Veteran demonstrated a markedly limited gait stability due to pain and functional loss of the knees.  The Veteran's low back disability demonstrates significant degenerative joint and disc disease which limits his ability to stand or sit for more than short periods of time.  For these disabilities, the Veteran is on long-term narcotic treatment which cannot be ignored when considering his overall functional impairment due to service-connected disability.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

Clearly, the Veteran's service-connected disabilities would preclude any form of employment which is more than sedentary in nature.  As a result of his 7th grade education and limited vocational experience, the Board observes that the types of sedentary occupations available to the Veteran would be limited.  In short, given the severity of the orthopedic disabilities affecting each extremity as well as the thoracolumbar spine, the Board cannot conclude that substantially gainful employment is realistically within the Veteran's physical capabilities.  With consideration of the benefit of the doubt doctrine, the Board finds that the Veteran's service-connected disabilities preclude him from performing substantially gainful employment.  38 C.F.R. § 5107(b).  The TDIU claim, therefore, is granted.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Veteran's disabilities involving the thoracolumbar spine, the knees and the ankles are primarily manifested by pain on use absent significant limitation of motion.  With respect to the knees and thoracolumbar spine, the Veteran has demonstrated an extent of functional impairment which, in the opinion of the Board, went beyond that contemplated in the schedular criteria.  Thus, with application of the approximating principles of 38 C.F.R. § 4.7, the functional limitation considerations of 38 C.F.R. §§ 4.40 and 4.45 and the benefit of the doubt doctrine, the Board has awarded higher compensation for the thoracolumbar spine and knees than would otherwise be suggested by the schedular criteria itself.  The extent of functional impairment due to the ankles is properly addressed by the applicable schedular criteria.  

Additionally, the Board has awarded entitlement to TDIU despite a schedular rating less than 100 percent as a result of employment impairment not contemplated in the schedular criteria for each disorder.  As such, the Board finds that the currently assigned disability ratings contemplate the Veteran's overall level of disability and symptomatology for the service-connected disabilities both singly and combined.  Thus, there is no basis for extraschedular referral.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran filed his claims for increased ratings in October 2009.  A pre-adjudicatory October 2006 RO letter fully complied with the timing and generic content requirements expected in the increased rating claims at hand, including the TDIU requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claims, the relative duties on the part of the Veteran and VA in developing his claims, and how VA determines disability ratings and effective dates of award.

VA has a duty to assist a claimant in the development of the claims. This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issues being decided on appeal.  Notably, the Veteran requested the RO to obtain records from Dr. W.S.  The RO determined that his request involved the same practice for Gaston Foot and Ankle Associates based upon the address provided.  

The Board is also unaware of any available pertinent records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  The record reflects that the Veteran was awarded SSDI benefits in 1976.  These records clearly are not relevant to the state of disability many decades thereafter.  See generally Francisco, 7 Vet. App. 55 (1994).  

In any event, in November 2009, SSA notified VA that there are no medical records in their possession.  By means of a VA Form 21-4138 filing received in November 2009, the Veteran requested an adjudication of his claim without his SSA records or for information from his last employer in 1975.  As indicated above, the TDIU claim has been granted.

The Veteran was last afforded VA examination of his knees, ankles and thoracolumbar spine in November 2009.  This examination report contains all findings necessary to decide the claims, including evaluations as to whether there is additional loss of motion in these joints due to functional impairment.  

After this examination report, the Veteran alleged an increased severity of symptomatology which is most likely established given the progressive nature of his degenerative joint disease disorders.  However, this increased level of severity is captured by private examination reports which provide the findings necessary to decide this case and, in fact, have been instrumental in awarding increased ratings for the thoracolumbar spine and the knees as well as an award of TDIU.

Given the favorable disposition of the case, and the Veteran's request to advance his case on the docket due to his age (88 years old), the Board finds that it would be unreasonable to delay adjudicating this case on the sole basis of obtaining a new examination based upon a potential increased severity of disability when private clinical records adequately supplement the record with the necessary findings.  As such, the Board finds that additional VA examination is not warranted at this time.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).





ORDER

A 40 percent rating for service-connected thoracolumbar spine disability is granted.

A rating greater than 10 percent for service-connected left ankle is denied.

A rating greater than 10 percent for service-connected right ankle is denied.

A rating greater than 10 percent for service-connected left knee degenerative arthritis with loss of motion is denied, but a separate 20 percent rating for left knee instability is granted.

A rating greater than 10 percent for service-connected right knee degenerative arthritis with loss of motion is denied, but a separate 20 percent rating for right knee instability is granted.

The claim of entitlement to TDIU is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


